 KENDALL SCHOOL OF DESIGNDavid WalcottKendall Memorial School a/k/a Ken-dall School of DesignandKendallFaculty As-sociation,MEA/NEA. Case 7-UC-22614 April 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 28 December 1982 the Regional Director forRegion 7 issued the attached Decision and Order inthis proceeding in which he ordered that the peti-tion be dismissed. Thereafter, in accordance withSection 102.67 of theBoard'sRules and Regula-tions, the Employer-Petitioner filed a timely re-quest for review of the Regional Director's deci-sion on the grounds, inter alia, that the RegionalDirector erred in finding that the Employer-Peti-tioner's facultymembers arenot managerial em-ployees.By telegraphic order dated 14 June 1983 theBoard granted the Employer-Petitioner's requestfor review with respect to the allegedmanagerialstatus of the faculty, but denied the request in allother respects.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the record in this pro-ceeding and has affirmed the Regional Director'sfindings' and conclusions.2The petition in Case 7-UC-226 is dismissed.iTheRegional Director erred in relying on the purported testimonyof faculty member Ron Riksen in making his findings concerning the Em-ployer-Petitioner's long range planning committee Riksen did not testifyat the hearingThis error, however,does not require a different resultbecause the testimony of witnesses who did appear at the hearing supportthe RegionalDirector's findings regarding the committeeWe also correctcertain inadvertent errors in the attached Regional Di-rector's decision as follows (1) fn 6 is corrected to state that as of 1981,only 12 candidates had been rejected in 2 years, (2) the text accompany-ing fn 9 iscorrectedto indicate that the annual budget of each depart-mentwas $1000 except for theFurniture and Interior DesignDepart.ments,(3) in the section headed, "NEH Committee,"the third sentence iscorrected to indicate that the person who chose Dr Lee Hall to act asadvisor to the committee, Constance Phillips, was not dean at that timebut was a faculty member who became dean later,(4) in the last sentenceof fn 14, the word "rolled" is corrected to read "polled", and (5) in thesection headed, "Priorities Task Force Committee (Retreat)," the thirdsentence is corrected to indicate that the year in which the retreat washeld was 19792 In agreeing with the Regional Director that the Employer-Petition-er's faculty are not managerial employees,we disavow his reliance onfindings that the board of trustees has final approval of all matters con-cerning the operation of the school,and that ideas which have theirsource incollective-bargaining negotiations tend "to negate the manageri-al status of the faculty "ORDERAPPENDIX281DECISION AND ORDERUpon a petition duly filed under Section 9(b) of theNational Labor Relations Act, a hearing was held beforeChet Byerly, Jr., Hearing Officer of the National LaborRelations Board. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and arehereby affirmed. The parties have filed briefs and supple-mental briefs, which I have carefully considered.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its powers in connection withthis case to the undersigned.Upon the entire record in this case, I find:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purpose ofthe Act to assert jurisdiction herein.2.The labor organization involved claims to representcertain employees of the Employer.3.Through the medium of this petition, the Employerseeks to have its faculity declared to be managerial em-ployees.STATEMENT OF THE CASEOn May 6, 1980, Employer Kendall School of Design,located in Grand Rapids, Michigan, withdrew recogni-tion from the Kendall Faculty Association, MEA/NEA(otherwise referred to as the Union), on the ground thatthe faculty members included in the bargaining unit weremanagerialas that term was defined by the United StatesSupreme Court inNLRB v. Yeshiva University,444 U.S.672 (1980).Following the withdrawal of recognition, the Unionfiled charges with the Board and a complaintwas issuedinCases 7-CA-17837, 17983, 18068, 18542, and 18974.Thereafter, these cases were set for hearing on October5, 1981, before Administrative Law Judge Lowell Goer-lich.On the day set for hearing, prior to its commence-ment,the parties agreed that a unit clarification petitionwould more expeditiously resolve the controversy. TheAdministrative Law Judge subsequently adjourned thehearingsinedie,and the instant UC petition was subse-quently filed by the Employer on October 9, 1981. Thehearing thereon took placecommencingNovember 12,1981 and ending on January 6, 1982, at which time Iissuedand had served upon the parties an order transfer-ring the case to the Board for decision, pursuant to Sec-tion 102.67(h). On April 30, 1982, the Board issued fivedecisionsapplying theYeshivadoctrine to particular fac-tual setting.See Duquesne University of the Holy Ghost,261NLRB 587;ThielCollege, 261NLRB 580;IthacaCollege,261 NLRB 569;Montefiore Hospital and MedicalCenter,261 NLRB 577; andBradford College,261 NLRB565.Accordingly, since the issues were no longer novel,at the informal invitation of the Board on June 8, 1982, Iissued an order which transferred the case back to mefor decision. Thereafter, on June 18, 1982, the Employerfiled a Request for Reconsideration of the June 8, 1982Order which was denied. Also, on August 6, 1982, theBoard denied the Employer's Petition for Special Per-279 NLRB No. 42 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDmission to Appeal from the Regional Director's Order ofJune 8, 1982.STATEMENTOF FACTSHistory of Kendall CollegeAccordingly to the testimony,Kendall College,locat-ed in Grand Rapids, Michigan,opened in 1931 with ap-proximately 35 students.By early 1970,ithad developedinto a trade school offering a certificate after the comple-tion of a three year program. In the mid-1970's, theschool underwent a period of transition which resulted inits beingtransformed into a four year college of approxi-mately 500studentswith authority to grant Associateand Bachelor of Fine Arts degrees and with accreditionby the North Central Association (NCA), Foundationfor Interior Design Education Research(FIDER), andcandidacy status by the National Association of Schoolsof Art (NASA), as of late 1981, when the hearing tookplace.The source of these changes lies indirectly in the 1974recognition of the Union as the collective bargaining rep-resentative of the faculty members. The Union thereafterentered into a series of contracts with the Board ofTrustees until recognition was withdrawn on May 6,1980. Since July 1976, under the leadership of Dr. Phyl-lisDanielson, its president, the school has undergoneacademic changes, and expanded its physical facilities.Amongst the changes are alleged alterations in the facul-ty's tasks and responsibilities. The issues in this case ariseout of these alleged changes.The school employed at the time of the hearing ap-proximately 23 full-time and 20 adjunct facility members,who taught in five departments: Foundation, VisualCommunication, Furniture Design, Interior Design, andEnviromental Design. Key personnel, other than faculty,include the President, Academic Dean, Director of Stu-dent Services,Librarians,BusinessManager,and Regis-trar.PERSONNEL-ADMINISTRATION AND STAFFA. Board ofTrustees-KendallCollege policy is set byitsBoard of Trustees(hereinafter sometimes referred toas "Trustee"or "Board"),which has increased in sizesince 1976 to a complement of 16 members at the time ofthe hearing.The Board, which is a self-perpetuatingbody, meets approximately nine times a year,althoughthere have been times when they have met more fre-quently to deal with business exigencies.The Board issubdivided into a number of active standing committees:Academic and Student Affairs,Business Investments andEndowments, Developments,Membership,and Person-nel.The Trustees act as a body of the whole andthrough these standing committees, as well as through adhoc committees which may be established from time totime.In aboutJuly 1978,the Trustees set up three newtrustee committees to facilitate the envisioned changes inthe school:Friends of Kendall/Alumni Programs, Cor-porate Programs,and Annual Development Programs.Some committees established by the Trustees, generallyits ad hoc committees,may have non-trustee members aswell.Trustee meetings are generally attended by the Presi-dent and less frequently by other administrators and staff.The faculty members have on rare occasions been per-mitted to give presentations prior to a meeting but havenever been allowed to attend, despite requests to do so.The faculty members also have no access to theminutesof Board meetings and thus lack knowledge of its actionsand processes.Although faculty committees and depart-ments have recently been required by the administrationto make written annual reports,administrators,for sometime, have orally given annual reports directly to theBoard at its regular meetings.Outside consultants, hiredby the Board of Trustees to assess the status of theschool,stated in theirFebruary 1978 report ("Allen-Blaich Report") that "The role of the Board is perhapsunderstandably an enigma to faculty and students." Theyreported further that the faculty viewed the Trustees asthe rubber stamp of the administration and felt that theTrustees and President were moving too fast in direc-tions which were unclear to the faculty.Among actions which have been taken by the Trusteeswithout faculty participation has been the hiring of out-side consultants on several occasions during the 1976 to1981 period. The Board has acted on suchmatters as set-ting tuition,with participation and recommendationscoming from the President and Business Manager butwithout any faculty involvement.Ithas formulatedboard policy decisions, such as the seeking of degree-granting status, as well as approving concomitant deci-sions,such as the school's establishing a basic liberal artsprogram,strengthening faculty credentials,and increas-ing library holdings. To this end, it has, pursuant to theefforts of its Academic Affairs Committee, on July 30,1981, determined to implement a new curriculum by Jan-uary 1982. It is the Trustees also who have given finalapproval for the establishment and implementation ofnew programs, such as joint degree programs.The Board, in cooperation with the President,untima-tely entered into collective-bargaining agreements withthe Union as well as engaging in continuing negotiationsduring the terms of the contracts, as provided therein. Ithas also acted pursuant to faculty requests outside thecontextof collective-bargaining, either approving ofturning down such requests. I The evidencealso indicatesthat the Board has, at times, acted on its own initiative,aswhen it set residency requirements or instituted itsown policy on student absences.Most recently, the Board has played an important rolein enhancing the status of the school through fund rais-ing activities and through direct negotiations leading upto the purchase of a new edifice for the school. As afollow up to these actions, the Board hired an architect,upon the unanimous advice of its ad hoc architecturalcommittee, which narrowed the field. The Trustees laterapproved the architect's renovation plan prior to its rev-elation or submission to the faculty.The Board plays a more mundane role in the day-to-day operations of the school, in approving the hiring of'An example is a request by faculty to grant an honorary AFA degreeduring upcoming graduation ceremoniesThiswas denied KENDALL SCHOOL OF DESIGNnew faculty and staff,and setting faculty salaries andbenefits.2 The Trustees also appoint their own members,although, according to the Allen-Blaich Report, men-tioned earlier, they wished to do their own recruiting,rather than leaving this task to the President.In sum,the Board plays an important role in settingpolicy and in formulating and approving plans to imple-ment policydecisions.The recordestablishes,though,that it most often acts upon matters brought to its atten-tion by the President or her staff.B.President-PresidentDanielson undoubtedly hasbeen the catalyst in the transformation of Kendall Col-lege.Since President Danielson's installation,in a re-markably short time, she has led the school to upgradeitself and has set in motion the actionswhichhave im-proved the personnel and the physical setting of theschool.She maintains close oversight of its day-to-dayoperations.It is she who serves as the link between theschool and the Board, taking to the latter those matterswhich require or can benefit from its consideration. Sheis assisted in her duties by the Director's Council, con-sistingof the President, Dean, Director of Student Serv-ices,and Business Manager,which meets irregularly todiscuss institutional policies.During her tenure,the president has unilaterally pro-moted faculty members to positions, such as Dean or De-partmentChair,and those promotions have always beenapproved by the Trustees. The President also directlyhires faculty members, who must then be approved bythe Trustees.More recently, she has undertaken thesetasks aided by Dean or Chair search committees, whichunder the careful guidance of the administration, havehelped to narrow the field of applicants.The President has been instrumental in securingneeded grants for the college. She has at times asked var-ious faculty members to prepare grant proposals,relyingon their expertise to assess needs,but she has also care-fully scrutinized those proposals and either had them re-written or rewritten them herself before submission, inorder to assure their meeting her requirements. ThePresident had also sought out suggestions from manysources. She has, for example, relied on advisory com-mittees made up of citizens of the community,having in-terests in the subjects taught at the school, as a source ofideas.Shortly after her installation as president, sheasked faculty and departments to prepare "wish lists,"five-year plans,which were then used as a format forfreewheeling and discussion, and after many permuta-tions, became an outline of goals for the school. She alsomadecreative use of the 1974 written reports of ad hoccommittees established pursuant to collective bargaining.Although these reports and their proposals had been pre-viously ignored, President Danielson utilized them as ameans of generating reforms in many areas.During her administration, President Danielson hasbeen active in promoting two retreats and several moreinformal meetings of all members of Kendall's academiccommunity-not excluding students-to "brainstorm"improvements for the school. The fruits of these sessions2TheAllen-Blaich Report pointed out that the Trustees are generallyunfamiliar with the faculty members283have then been used as a "case for Kendall"to approachthe community in fundraising efforts.The President is anex officio member of several study committees and hasactively served on others, officially or unofficially. Presi-dent Danielson has engaged in eliciting and making cre-ative use of these suggestions for a number of reasons.First, certain aspects of the school curriculum involvethe teachings of specialized subjects falling outside herareas of knowledge.She is thus required to seek out indi-viduals having expertise in those areas in order to deter-mine what the needs of those studies are. Second, asnoted in the Allen-Blaich report,the school has general-ly operated on a very tight staffing budget. It has thusbeen necessary to press members of its faculty into vol-untary service,expanding the requests made of them, inorder to maintain the school at its current level and toachieve improvements.Thus,some facultymemberswere sought out to prepare grant proposals for equip-ment or to do legwork and research as a basis for im-provements in the curriculum and faculty. Others havedonated their talents to the school by redesigning thecatalog, a new diploma, a school seal,or other items,thus saving the school the expense of paying additionallyfor these services.The President communicates with the faculty membersthrough announcements she places in the periodic "Gen-eralAnnouncements" informing them of changes beingeffected,actions being undertaken, and events takingplace.3 Faculty have thus been informed of visits of can-didates for employment, the decision to purchase a newsite for the school, or the appointment of new staff mem-bers.Faculty members are not entitled to uncensoredaccess to General Announcements.The President alsomeetswith faculty and staff twotimes a semester topresent to them items on her agenda. No votes on anyitem are taken at these meetings, but the President takesinto consideration evidence of strong opposition by thefaculty. She testified that if requested for a vote to betaken on anyissue, she would permit it, but no such re-quest has ever been made.C. Academic Dean-TheAcademic Dean, who wasthe Employer's chief witness, plays a very active role inthe day-to-day running of the school. As a result of un-filled vacancies of several department chairs she was re-quired to carry out their duties during the time of thehearing. In addition, the Dean appoints members of com-mittees,as well as committee chairs, and is a member ofa number of the school's committees. During the onlytime when a faculty chair search committee was in exist-ence, in 1981, the Dean actively engaged in the oversightof the committee's work by, for example, rechecking ref-erences and changing application deadlines set by thecommittee. She played such an intrusive role that itsnominal chair resigned, feeling that he has accomplishednothing. In 1981, the Dean unilaterally promulgatedguidelines for the internal operation of committees, al-lowing some, for the first time, to select their chairper-sons.9The "General Announcements"consists of occasional informationalbulletins dessbmmated to the staff 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne of the more important committees,which theDean chairs,is the Curriculum Committee.This commit-tee has been engaged in generating proposals to theBoard of Trustees ranging from the pedestrian,as in ap-proving the textbooks which individual faculty membersare permitted to use in their courses,to the significant, asin restructuring the entire curriculum to meet the needsand requirements of the new Kendall.The Dean was thekey to the latter major curriculum revision proposals,which at the time of the hearing had not yet been passedon by the Board of Trustees.In fact,despite an estimatedeight to ten major revisions which the President hadcalled for at the time the committee passed on the revi-sions,only the broad outlines had been presented to itsmembers.They were thus required by the Dean to voteup or down on the entire package of revisions as present-ed in generalized form without ever seeing them in finalform.In addition to her involvement on committees, theDean meets weekly with the Department chairpersons,who, together with her constitute the Dean's (or Chairs')Council.The function of this council was described asbeing a liason between administration and faculty, tocommunicate administration decisions to the faculty. Ap-parently there has also been some discussion in this coun-cil of recommendations to be passed onto the Board ofTrustees.For example,itwas this council which wasactive in drafting the evaluation forms for the faculty.They also participated in the enactment of residency re-quirements by the Trustees and in the setting of a proba-tionary policy.Although the council discussed at lengththe use to be made of the Dean's $5000 discretionaryfund, no final position was ever reached. In the mean-time,the Dean and President,perceiving the importanceof department chairpersons attending an academic con-ference, decided to pay their conference expenses fromthe fund.The Dean'sCouncil also makes decisions inparticular areas of concern if no committee establishedfor that purpose exists.Various faculty requests and personnel matters areprocessed through the Dean.She has the final word onthe faculty schedules and has changed them whenevershe has deemed it appropriate.The Dean approves trans-fer credits,and consults with the appropriate chairper-son,when expertise on studio work is required. TheDean must approve any field trips,class cancellations, orteacher substitution.Where procedures she has set up4have not been followed, faculty members have been sub-ject to reprimand and discipline by her;an example iswhen two teachers who traded classes without clearancefrom her were docked pay for those classes.She also, inabout 1981, unilaterally raised the contact hours requiredof the faculty.At faculty meetings,either the Presidentor the Dean presides.Both also are invariable involvedin interviews of candidates for positions at the school.The Dean has also in the past created staff positions,such as area coordinator,and then appointed individualsto fill those positions.' The faculty handbook and its revisions were unilaterally promulgatedby the Dean It consists of policies which were not established by thefaculty but by the administrationD. BusinessManager-Thebusinessmanager overseesthe school finances on a day-to-day basis,as opposed tothe broader superintending role played by the Board ofTrustees in this area.She processes purchase order,checking that the requested items has been approved andthat there is sufficient money in the budget to pay forthe items.On one occasion,she informed the Presidentthat an item she desired could not be paid for, sincethere were insufficient funds remaining to cover it.The business manager also applies the approximately$2000 to $5000 of scholarship money available each yearto the accounts of students who have been awardedscholarships.E.Director of Student Services-TheDirector of Stu-dent Services carries out several functions,he acts as theadmissions officer. 5 In making admission decisions, hemakes use of rankings by faculty members on the portfo-lio review committee of the applicants'five-piece portfo-lios, as well as relying on test scores and grades. At thetime of the hearing,the school had essentially an open-door policy on admissions,e but it hopes that it canbecome more selective in the future.The portfolioreview committee,has no access to transcripts or scores,never meets as a committee, and plays no further role inthe admission process.The Director can overrule thecommittee's rating of a student. At the time of the hear-ing, there was an ongoing discussion about the elimina-tion of the portfolio requirement.This matter was sub-mitted to the Curriculum Committee over the objectionof the portfolio Review Committee.The Director of Student Service is trained as a coun-selor and performs that task as well as the recruitment ofstudents.He has made certain policy recommendationsto his superiors which have been approved, such as theprobation policy mentioned previously.F. Librarians-Theschool employs two full time li-brarians,one of whom is head librarian and the other isin charge of slides.There is also a part time aide whohelps with circulation. The head librarian orders booksand magazines, catalogs, and provides reference services.In early 1979,the head librarian proposed in "GeneralAnnouncements"the creation of a learning resourcescenter of library committee.The stated purpose of thecommittee was to discuss solutions to problems placedbefore it by the library staff and to elicit faculty views.A library committee was subsequently formed at her re-quest.G.Miscellaneous-Theschool also employs variousclericals, part time student aids, custodians,financial aidsofficer,registrars,and a director of development. Asmentioned,ithas engaged in the services of consultantsas the President and Board of Trustees has deemed ap-propriate and necessary.PERSONNEL-FACULTYA. DepartmentChairs-Department chairpersons, whohave been covered by the collectivebargainingcontracts5 In academic year 1981-1982 the schoolalso employed an admissionsofficer6As of 1981, only12 candidates had been rejected in 12 years KENDALL SCHOOL OF DESIGNinsofar as they carry out teaching duties,have been ex-cluded to the extent of their duties as department heads.'In addition to departmental and teaching duties, chairsalso operate in the total school setting through theDean'sCouncil,discussedabove. They are members aswell of the Curriculum Committee.Chairpersons evaluate faculty members,but it is un-clear whatuse is madeof these evaluations. They are in-volved in the process of hiring faculty members, but, ac-cording to the Employer, the whole faculty is so in-volved. Decisions to discharge have been made withoutthe chairpersons participating, and no evidence of such arecommendation on the part of a chairperson was intro-duced.Chairpersons are paid the same as other faculty mem-bers but are provided release time to perform their de-partmental duties.Department Chairs, in the past, havebeen selected by the administration alone without facultyparticipation.According to the Employer, an enlargedsearch or greater faculty role has not been necessarysince there is typically only one nominee seeking the po-sition and departmental sentiment coalesces in support ofthe sole contender.Whether this is actuality is open toquestion, as, after one such appointment, in 1979, whenmore than one person was known to be interested in theposition, the president of the Union voiced her disagree-ment with the administration's failure to post the openingand to elicit faculty sentiment. Faculty members, gener-ally,have not interviewed candidates; however, an-nouncements of openings have since that time appearedin "General Announcements." In the summer of 1981,the first and only chair search committees came into ex-istence. sThe President appointments have invariably been ap-proved by the Trustees. In at least one such situation, thecandidate for proposed chairperson had not been inter-viewed by any faculty member.2.Budgets-Departmental chairpersons, who testifiedat the hearing, prepared their departmental budgets, to-talling approximately $500.00 a year eache with virtuallyno faculty participation. They had, in some cases,asked,facultymembers if they were aware of any needs andhad, in some cases, posted the prepared budgets for theinformation of the faculty. They were not submitted tothe faculty for discussion or approval. At most, then, fac-ulty input into the budgetary process isminimal,with thegreatestpart of the responsibilityresting onthe chairper-sons.Following its preparation in the department, thebudget is then submitted to the Dean and President forapproval. Budgets have not always been approved asThe historicbasis for this exclusion is not articulatedin the recordTheDean's establishmentof this committeewas revised in severalrespectsby the president when thePresident learnedof its existence Shethenrewrote theadvertisement for the position,whichwas to appear na-tionwideThereafter,theDeankept a close watchon the committeeprocesses,rechecking references, appropriating files, and changing theapplicationdate set bythe committeeThe degreeof involvement inoverseeingthe workof the committee was so intensive,as already noted,the chairof the committee eventuallyresigned9At one time, it was recommended by the Union that departmentalbudgets be $1000, with $2000 for foundationas the largest department Itis not knownhow the current figures were arrived at285submitted, nor have suggested relevant changes, such asin fees, been generally approved. For example, at onetime a department chair suggested that the fee paid tomodels be raised substantially since Kendall was havinggreat difficulty finding and retaining models with its feesso far below that of competing institutions. After makinga comparison of fees charged by other institutions, theDean did decide to raise the fee by 25$ an hour, lessthan the recommended figures.Even after a department's budget passes muster, pur-chases orders must subsequently be assented to. Therehave been instances in which that subsequent acceptancehas been withheld by the administration from an item al-ready approved. The overall school budget is never sub-mitted to the faculty for its approval or consideration.A substantial source of income for departments in theyears just prior to the hearing was various grants, bothfederal and local. In some instances,the President has so-licited faculty to prepare grant applications and propos-alsunder her direction.When such a grant was pro-cured, the faculty member's services were used to solicitbids from contractors, which were then submitted to thePresident for ultimate consideration.3.Schedules-Departmental schedules are initially pre-pared by the chairpersons, who first ascertains if andwhen faculty will be available to teach courses in thecoming term. A very high percentage of Kendall facultyteach only part time, pursuing their own work endeavorsor businesses as a principal source of income. Schedulingtherefore must accommodate these needs. The schedules,which are then submitted to the Dean, may or may notbe altered.The Dean has instructed chairpersons towhom they are to give certain hours, has with the Presi-dent denied certain faculty members the right to teachcourses they had previously taught, and has permittedfacultymembers to teach in departments in which theydo not normally teach.4.DepartmentMeetings-Departmentmeetings takeplace,principally for transmitting to the teachers theaction of which the chairpersons have been informed inthe Dean's Councilmeetings.There havealso been intra-departmentalmeetingsin the Foundation Department,which is the largest department, led by area coordina-tors.These areused asopportunities for faculty to dis-cusstheir particularized approaches to teaching method-ology.No substantive actions, are, however, taken atthese meetings.5.Annual Reports-Vanousdepartment chairpersonstestified concerning the preparation of annual reports fortheir departments. These were an innovation of the ad-ministration, apparently to principally serve as a self-study for the purpose of accreditation. The chairpersonswere provided with a model for the preparation of theannual reports, to which they adhered. They were nottold of the objective of the report and learned only afterthe fact that they would be used for the self-study. Fac-ulty members were asked by their chairpersons to submitinformation which might be pertinent to the reports, butthe chairpersons encountered difficulty in getting anyfeedback. Thus, the reports were the product of the De-partment Chairpersons and were never later submitted to 286DECISIONSOF NATIONAL LABORRELATIONS BOARDor consented to by the faculty for any purpose otherthan information's sake.B.Faculty-KendallCollege's student body of ap-proximately 500 students, in 1981, is being instructed bya faculty composed of twenty to twenty-three full-timeand twenty adjunct academicians. The faculty serve inthe Foundation, Furniture Design, Visual Communica-tion,Environmental Design,or Interior Design depart-ments.Students pursue their first year after matriculationin the Foundation department acquiring the basics oftheir art and design education. They then elect a major,the course for which may or may not be all within onedepartment. At the time of the hearing, the school was inthe process of combining existing courses in order tocreate new majors and in adding minors. In the Founda-tionDepartment three faculty members serve as areascoordinators. There may take an active role in meetingwith faculty members to discuss their philosophies as toteaching, and to assure that certain teachers are in factmeeting classes.In general,they are supposed to aid thedepartmental chairperson in facilitating the flow of com-munication.1.Personnel Policies-Facultysalaries and benefits areunilaterally set by the Administration and Board ofTrustees. Formerly the Union negotiated concerning fac-ulty teaching load requirements. Following withdrawalof recognition,these were unilaterally changed,ostensi-bly inresponse to requirementsfor accreditation.TheUnion had also negotiated concerning faculty evalua-tions.These too were altered unilaterally by the adminis-tration followingwithdrawal of recognition with newforms being created, which included evaluations by theprofessor involved, department chair, and students.' ° Al-though the Union has tried on several occasions to nego-tiate for a sabbatical leave policy, it was unsuccessful. Inlieu of a sabbatical,the administration set up a profes-sional development policy which permits faculty to takethree personal leave days a year. Tenure does not exist;faculty contracts are renewed on an annual basis.Following the withdrawal of recognition, the adminis-tration transformed all full time faculty members intoprofessors with the rank of assistant professor. The parttime faculty became adjunct professors. No provisionsfor promotions were effected, at least as of the time ofthe hearing.Personnel policies,which formerly were, in part, acreature of Union negotiations, have more recently beenset out in the faculty handbook, which is an administra-tion produced compilation of policies concerning facultyand students. The faculty did not participate in drawingitup. The handbook provides that faculty are required toask permission to cancel or modify a class to take a fieldtrip.They are required to attend faculty meetings, grad-uation, open house at year's end, and perform committeework. Faculty members, who have not complied havereceived verbal or written reprimands from the Dean oreven demotion.Facultymembers do not have separate offices, butwork about seven to a room, sharing one telephone and10No evidence was presented as to what use would be made of theevaluationa half-time secretary among them. Kendall professors donot choose text they will use in their classes. Despite re-quests they cannot take a Kendall class tuition free.2.Hiring-Facultymembers are hired by the Boardfollowing interviews with the Dean and President. An-nouncements of candidates' visits appear in "General An-nouncements" and the school presents slides of work ofapplicants which faculty members may view. Several in-stances were cited in which the recommendations of fac-ultymembers as to particular applicants were solicitedby the Administration. However, there is no formalprocess by which these opinions are elicited. Further-more, faculty recommendations have not necessarilybeen followed even though sought by the Administra-tion.The President described a more therapeutic role forthe faculty in the hiring process: "If you are available,please feel free to share in the [interviewing] process. Itfrequently eases the process for the candidates if facultycan spend time alone with the applicant, visiting, touringthe faculty, etc." Faculty learn the identities of the newmembers at the first faculty and staff meetings of the aca-demic year when they appear. Faculty lack the authorityto pass on their own credentials, one faculty memberwas relieved of his duties in one department, in which hehad taught for many years, because the President andDean decided he was not fit to teach there.3.FacultyMeetings-Aspreviously stated, faculty andstaff meet two times a semester. At those times they areintroduced to new faculty members. The agenda of thesemeetings is not set by the faculty; they are chaired byeither the Dean or President. The primary function ofthe meeting is to inform the assembled faculty membersof new policies and developments. Votes are nevertaken, and the achieved consensus, which she has definedasmeaning"no strong opposition." Even the decisionswhich have most affected the faculty, such as to seekdegree granting status and accredition, were not submit-ted to a vote of the faculty, because, as President Daniel-son stated, no one had ever asked her to be allowed tovote.4.Faculty-Student Relations-Facultylack access tostudent's files. They are not informed if special status stu-dents, such as high school students in the school's incen-tive to Learn Programs, are in their classes. Facultyplays no role in setting student related policies, such astuition,fees,matriculation,graduation, graduation re-quirements, enrollment levels, or class size.Committees-Byfar the greatest portion of testimonyduring the hearing concerned the involvement of facultymembers in committeework. It is the Employer's positionthat through membership and work on committees, fac-ulty members virtually run the school. The Union's posi-tion is that although various documents entered intoappear to support such a finding, a more in depth prob-ing into the generation of those documents and theactual working of the committees belies this.It is evident that committees, their structuring, andtheir status at the school have altered over the years.Committees comprised in part with faculty members firstcame into being about 1974, and were established KENDALL SCHOOL OF DESIGNthroughcollectivenegotiations.These committees wereeach to consist of two faculty members and two trusteesfor the purpose of making recommendations to theBoardof Trustees and to "establish dialogue." The fol-lowingcommittees were thus established: 1. Admissions,tuition and recruitment; 2. Curriculum and program eval-uation;3.Class size,load, assignments,and policies con-cerningprofessional development; 4. Fund raising to pur-chase equipmentand scholarships; 5. Procedures for theappointmentof Chairs; 6. Budgets and allocation offunds;and 7. Sabbatical leave. These committees wereformulated during 1974, and, as an aspect of their func-tion,a number of papers were drafted by members of theUnion in these areas. Apparently, after these were draft-ed, nothing further on them eventuated. The proposalsthey contained were not acted upon, and the Union evenlost track of the whereabouts of the proposals.President Danielson testified that when she took officeapproximatelytwo years later, these reports found theirway onto her desk. These were entitled: (1) Admissionof Students, Student recruitment, Tuition and Fees; (2)Kendall School of Design Faculty Association's Recom-mended Revisions to the present Academic Probationand SuspensionPolicy and the Revision of the presentBehavioral Code; (3) Kendall Faculty Association's rec-ommendedRevisions to the Role of the Faculty inHandingof Student Complaints and Feed Back; (4) Ken-dall Faculty Associations' recommended Revisions to thepresentAbsence Policy; (5) Kendall Faculty Associa-tion'sRecommendation on the Library; (6) Policies withRespect to the Academic and Professional Developmentof Faculty; (7) Procedure with respect to the appoint-ment of persons to the position of Department Chairman;and (8) Departmental Budgets. These reports and thecommittee,withinwhich they were produced, haveplayed a serendipitous role in the school. President Dan-ielson viewed these reports as constituting her "mandatefor change from the faculty." They thus became thebasis, together with Dr. Danielson's own visions, of whatthe school should become in the future t tThe committees themselves were somewhat mon-bound until they were revived by President Danielsonafter September 1977. At that time, the only existingcommitteeswere the Scholarship and Awards Commit-tee,Graduation Committee, Long Range Planning Com-mittee,Publication and Promotion Committee, and theBirthday Committee. Since that time, a number of com-mittees,both standing and ad hoc, have been created bythe administration and Board of Trustees.Committees are generally made up of faculty, staff ad-ministration, trustees, and student members, all with os-tensibly equalauthority.More recently, in 1981, thesecommitteeshave been required by the Dean to structurethemselvesmore formally, and the administration haspromulgatedprocedures which they are to follow. Atthe same time, the administration has required that com-mittees produce annual reports following a prescribedformat. These reports have been written by the commit-tee chairs and were used for accreditation purposes. Al-11 It was testified that additionalreports exist which were not placedin evidence287though bearing the names of committee members, theyhave not been submitted to the latter for approval oreven shown to them.Recently all faculty members have been required toserve on one committee, although at one point the Deanrequired service on two, but then reversed herself. It isnot uncommon for faculty to be appointed to a particularcommittee and subsequently, if necessary, be importunedby the administration to serve on it. Recentlya sign-upsystem was instituted. Committee chairpersons have his-torically been appointed by the administration. Recentlythe administration has permitted some committees toselect their own chairpersons. A former head of thescholarshipcommittee testified that the committeeemembers did not choose her to be their chairperson andshe did not know who designated her.a.Open House Committee-Atthe close of each aca-demic year, an Open House is held to which the generalpublic is invited. This event has taken the same form forthe last ten years. The purpose of the exhibit is twofold:to display the achievements of students for the edifica-tion of the academic community and to promote theschool to the public at large. Faculty are responsible forselecting their students' output to be displayed as well asphysically setting up the displays. At times, there hasbeen faculty resentment because students have been lessthan forthcoming in helping set up what is viewed astheir show.The preparations for the Open House area large un-dertaking, requiring "a lot of hard physical work,"during a span of as much as four to five days. The OpenHouse committee members coordinate the erection ofdisplays,move furniture, and eventually strike the dis-play.They coordinate parceling out of space and themonitoring duty required of faculty at the show. TheDean recently set up a separate Open House committeefor the Foundation Department.In performing this work, faculty have relied on theadvice and expertise of the school's head custodian, whohas borne the chief responsibility for acquiring the mate-rialsneeded.Expenses in 1981 were $2565.54. Thebudget for the committee is not set by it.Prior to the hearing, the committee had requested thatitbe paid extra for assuming these extra-academicchores.No decision had as yet been rendered by thetime of the hearing.b.Graduation Committee-Thiscommittee carries outthe greater part of its function in the second semester. Itmakes arrangements for mechanics of graduation, such asthe site, the program, speakers, music, and the reception,and pays for these expenses out of the & aduation fees as-sessed the students.In 1977,the committee'sexpenseswere $1404.80. The committee does not determine whichstudents are to graduate; that is the province of the regis-ter.Each graduation exercise has essentially the sameformat,with the same site, pastor, and sort of refresh-ments utilized each year. In 1978 or 1979, Ralph Allured,then apparently president of the Union, asked that thedate of graduation be set a day later so that the Open 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDHouse could run longer. Since it entailed so much workto set it up, and this was done.In addition, the committee handles the essentially cleri-cal tasks of ordering gowns,measuringstudents, and or-dering diplomas.In academic year 1980 to 1981, onecommittee member redesigned the diploma. The Presi-dent then requested that the committee undertake the re-design of the school seal. There was apparently no com-pensation by the school for this use of the faculty's artis-tic skills.3.Catalog Committee-In1974, the Board of Trusteeswanted the Union to handle revisions in the catalog de-scribing the school and its offerings. About that time,two faculty members suggested to the Board of Trusteesthat they could produce a higher quality catalog than inthe past for 50% less cost. They proceeded to preparethat catalog, which has since then been updated on anapproximately biannual basis, or as needed. There hasbeen unspecified faculty involvement in this work sincethat time, but the school had, by the time of the hearing,hired a professional writer for the task.Scholarship Committee-Thescholarship committee en-gages in two primary tasks. It has in the past solicitedcontributions from faculty and staff for a student scholar-ship. It also processes applications for the various schol-arships offered by the school, which have a total valueof $2000 to $5000 per year. In some years the committeehas decided that a particular scholarship should not beawarded since no one qualified for it, and in some yearsthere was no money available to find a particular schol-arship.The committee also plays a role in drafting the guide-lines of the scholarships which are to be awarded. Theseare initially determinedby the terms of the particulargrant. The criteria are then put into a more useful formatby Doug Klemm, the Student Services Director, andthereupon the committee discusses them before they arepresented to the administration for approval. A list ofawardees who can meet these guidelines is then preparedand is forwarded to the administration. The BusinessManager must check that the particular grant does notjeopardize other financial aid which a particular studentis to receive. The President has veto power over thecommittee's decisions, but this has never been exercised.Pursuant to President Danielson's suggestion, scholar-ship awards are now announced at graduation.e.CreativityCommittee-In1980 or 1981, two facultymembers met to discuss ways of dealing with student'suse of photographs in their work. A presentation wasmade to the Foundation Department, suggesting that cer-tain usesof photographs, particularly in the introductoryclasses,stifled creativity. This conclusion, however, hadno prospective binding effect on the teaching methodolo-gies of individual faculty members.PortfolioReview Committees-Thework of this com-mitteewas described before in relation to the positioncontext of the Director-of Student Services. The com-mittee injects expertise in evaluating the artistic ability ofindividuals seeking admission to the school. The require-ment that such an evaluation be made was in response toNASA requirements that a portfolio needs to be submit-ted as a condition for admission. It should be noted thatalthough committee members did not want to submit thepossible discontinuance of the portfolio requirement tothe curriculum committee for decision, the Director didso on his own, over their objections.The committee never meets as a whole and has no fur-ther involvement in the admissions process other thanthis assessment exercise.g.NEH Committee-TheNational Endowment for theHumanities(NEH) Committee involved faculty in a two-fold process with respect to its functioning. First, staffand faculty worked on the preparation of the request fora grant to fund its work. After receipt of the grant, themain task of the committee began, namely preparing foraccreditation and the attainment of degree-granting statuswhich required the addition of humanities courses to thecurriculum. The committee used its $2500 grant to visitsimilar art schools to ascertain what humanities coursesthey offered. The Dean, in addition, with apparentlysome urging by the President, chose the President of theRhode Island School of Design, Dr. Lee Hall, to act asprincipal advisor to the committee.Dr. Hall visited Ken-dall's campus to aid the committee in its deliberations. Inaddition, committee members reviewed catalogs of otherschools and complied therefrom lists of offering.The information amassed by the committee was thenincluded in its report, which, however, was never pre-sented to the committee as a whole for approval. There-after, the number of humanities courses increased, al-though no specific courses had been discussed or recom-mended by the committee.h.Library Committee/Learning Resources Center Com-mittee-InJanuary 1979,theHeadLibrarian proposedsetting up a Library Committee in order to communicatedepartmental needs and to help the library in establishingpriorities.The purpose of the committee was to discussproblems, provide solutions to these, and to elicit facultyviewpoints on various subjects. In her proposal, the li-brarian threw out a number of problems affecting the li-brary which the committee could tackle.The committee which came into existence is composedof several faculty members from various departments,the library staff, and student representatives. It has metfrom two to three times an semester. In that time, thecommittee has discussed and made suggestions concern-ing a number of issues presented to them by the librarian.The major problem handled has been the inappropriateuse of the library, as when students have engaged inspraypainting there or in mutilating magazines. The com-mittee proposed in response to the first problem that thelibrary staff direct students to vacant rooms where spraypainting is more appropriately carved out and, as to thesecond, successively, that a fine be imposed for magazinemutilation, a student's library privileges be suspended,and finally that magazine circulation be totally suspendedfor a period.The committee has also proposed the purchase of cer-tain equipment for the library such as a Betamax, Xeroxcopier, drop box, audio-visual equipment, and typewriter.Some of these items have been purchased, but most havenot. KENDALL SCHOOL OF DESIGNThe librarians have brought to the committee's atten-tion issues such as use of the library as a location to selltextbooks,maintainingtextbooks for the faculty's use,rules for the slide collection,and slide preparation. Atfirst the committee decided that it would be preferablenot to sell textbooks in the library, but after the matterwas brought up by the President a second time, it wasdecided that this would be done. The committee decidedthat the library had no responsibility to provide text-books for the faculty's in class use.The committee alsoset up procedures and charges for use of the slide collec-tion.These were later altered in part by the slide librari-an, on her own,when she concluded that revision wasneeded.The library Committee does not participate in the set-ting of the library budget. It does not prepare or partici-pate in the preparation of or approve the committee'sannual report of minutes of meetings,and it is not in-volved in the purchase of books for the library.i.Search Committees-Consistentwith usual academiccommunity practice, Kendall has periodically establishedsearch committees. The history of some of these has al-ready been discussed. There have been search commit-tees for President, Dean, and department chairpersons,but there had not to the date of the hearing been anysearch committees for faculty, as already discussed. Therecruitment and hiring of faculty members remain theperogatives of the President and Dean.After 1974, following the departure of President LarryMailoux, two interim presidents were appointed for oneyear terms each, John Beckwith and Curtis Johnson,who also has held other administrative and faculty posi-tions within the college. The faculty did not participatein deliberations that led to these appointments.When the Board decided to hire a permanent presi-dent,itfirst set up a presidential search committee of itsmembers,with LarryMailoux as its advisor.The Unionpresident submitted to the Board a list of suggested crite-ria to be used in making a choice. It was testified thatthis listwas, with few modifications, the list which theBoard used.12 The Board of Trustees later reconsidereditsdecision as to the composition of the committee anddecided to permit a faculty member to participate, but asa non-voting member.The Unionwasaskedto recom-mend the names of two faculty members, which it did,and the Board chose one of these. That faculty membertestified that she did take an active part in the commit-tee'swork and was allowed to vote on candidates. Thefaculty association's (i.e.,Union's) representative on thecommittee did seek input from fellow faculty members,but did not engage in any sort of systematic polling toelicit sentiment as to choice.During the time the committee functioned, candidatesmet faculty members, and the faculty members discussedtheir impressions among themselves. No procedure wasset up to ensure that their views could be presented tothe search committee in any way than informallythrough the faculty association representative; there is noevidence that the Board of Trustees acted with either12There were no Board members presented as witnesses, so evidenceon how the Trustees actually carried out its search is secondary289any awareness of faculty sentiment or any desire to learnwhat that sentiment might be.The history of Dean search committees at Kendall hasnot been consistent.Only one opening for Dean wasever filled throught the medium of a search committee.That committee at first composed of President Daniel-son,Trustee Amberg, and a faculty member was sup-plied with a job description prepared by the President.The committee determined that none of the applicants,all drawn from current faculty, met those qualifications.It thereupon recommended that a search outside theschool be made. The President then restructured thecommittee, with its constituents being three faculty mem-bers, three department chairpersons, and two trustees,and it proceeded to seek out appropriate candidates.That committee split as to its recommended ranking ofcandidates which it made to the president.The ultimatechoice made by the President did come from the threetop recommended names of the committee.After thatDean resigned,his successor was appointedby the President, unaided by any type of search commit-tee or any faculty involvement. That person is the cur-rent incumbent.As already discussed supra at page 12, there has beenonly one department chairperson's search committee, aninnovation instituted following the school's withdrawalof recognition of the Union.j.Long Range Planning Committee-OnFebruary 14,1977,a memorandum was issued setting up a long rangeplanning committee "[t]o prepare a report to the Boardof Trustees at the September, 1977 meetingoutlining afive and ten year projection for Kendall School ofDesign, including a timetable, priorities and financialneeds." This was signed by Trustee Bill Schroeder andfacultymember Ron Riksen. According to Riksen, hedid not take part in the preparation of that memo.Riksen testified that the committee met two to threetimes.At the firstmeeting,Dr. Johnson of MichiganState University appeared, at the invitation of PresidentDanielson, not of the committee, to discuss the meaningof long range planning. The committee members werethen asked by Trustee Schroeder to prepare papers ontheir perceptions of the school's future role. The result-antpapersarenonspecificand even contradictoryamongst themselves.13These papers were then ex-changed and discussed at the next meeting and were thentelescoped into a one-page document. No witness couldstatewho specifically had transformed this documentinto the first draft of the committee's report. This docu-ment passed through various drafts, which are includedin the record. There then occurred some minor changes,mostly rewording and repositioning of sections. Therecord demonstrates that faculty members on the com-mittee had some major points of dispute with the drafts.One important example was the view that the Union'scontract should be expressly included in a section con-cerning faculty working conditions. Another dealt withthe advisability of seeking degree-granting status. TheIZ For example, one paper cautions that a fine arts major should beavoided, while another suggests the addition of such a major to the cur-riculum 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacultywitnesses stated that despite these major out-standing questions,the document was forwarded to theBoard of Trustees without their ever having approvedany version of it or having been given an opportunity todo so. When they inquired of the President when theywould be able to do so, they were told that the commit-tee had been dissolved.The Employer seeks to establish that the draft, whichisattached to a memorandum bearing the name of RonRiksen,is the final committeereportpresented to thefaculty at large.There is some dispute about the author-ship of the final report. Riksen himself states that he hadnot drafted the memorandum or taken any action to for-ward the report.In any case,a draft was presented to the Board ofTrustees at its January 5, 1978 meeting. At that time, theTrustees decided that problems of space and financingwere so pressing that no action could be taken at thattime on the Long Range Plan. It was decided "that nofurther definitive action could be taken without furtherstudy."From then on, the Board focused its efforts toward ac-quiring a building to house the school to meet the spaceproblems.After this time,further actionswere takenconcerning space,such as the lease at Michigan Oak inApril 1978.Later in 1978 there was renewed solicitationof five year plans in comportance with the decision madeat the Trustees' meeting that further study was requiredon the school's goals.As late as March 1979, the Trust-ees' long range planning committee was still in operation.k.Physical Space/Sites Committee-In1978, the ad hocphysical space committee was established.This commit-tee,which in 1979 was reconstituted to become the sitescommittee, was the vehicle by which the school exam-ined and assessed various potential sites for the school tomove into.Thefaculty committee acting on requests tovisit potential sites,made its reports to the Trustees' adhoc space committee. As stated in its January 17, 1979report, the faculty committee defined basic physicalneeds of the school which could be considered by theTrustees, since the faculty lacked the "expertise to devisea definitive plan of action." The Board of Trustees actedpursuant to:"[t]he trustee action lastyear,based onreport given by [Trustee] Daverman, [which] determinedthe future of Kendall must be away from the current lo-cation."Littlewas done during 1978; however, at its Decem-ber 18, 1978 meeting,the Trustees decided to refer spe-cificphysical needs to the Trustees' space committee.Three months later, the Board of Trustees hired consult-antMiltonMiller "to quantify the five-year plans . . .intoan integrated/complimentary space requirement,which, in turn, can be more realistically interpreted byarchitects and/or realtors."During thisperiod,the sites committee which wasthen composed half and half of faculty and administra-tion plays one student was asked by the President tolook at various sites,but no action was taken.In June1979,MiltonMillermade his report to the Board ofTrustees.The information in his report, which set outcosts and specific physical requirements of the school,was subsequently used as the basis of the sites committeereports on various locations.In addition,the committeerespondent to specific inquiries made by the Presidentand Trustees and, in addition,reported on faculty senti-ment.Not all of the faculty were polled on the sites, andno systematic attempt was made to obtain comprehensivereaction from the faculty. There was also testimony thatthe site evaluations were not necessarily presented to thecommitteemembers by its administrator-chairpersonprior to their submission to the Trustee and President.In itsJanuary19, 1981, meeting President Danielsonpresented the Trustees with the sites committee chairper-son's report.The Board then decided that PresidentDanielson should enter into negotiations to lease space inthe site to which the school eventually was to move,JuniorCollegeWest Building,inexchange for thatwhich the school had leased since 1979. Two monthslater, the Board appointed a committee composed ofthree Trustees and the President to negotiate the pur-chase of J.C. West.14 There was no faculty involvementin this decision and these negotiations.Indeed,the facul-ty only learned of the actual purchase in October 1981by reading the city newspapers, after which they werefurther informed of it by the school's "General An-nouncements" of October 9, 1981.1.Architecture Committee-Duringthe pendency of ne-gotiations to obtain J.C.West, the Trustees appointed anad hoc architecture committee,which was composed ofone faculty member, one trustee, the President,one staffperson,and a student.Its task was to choose an architectto redesign the J.C. West facility for Kendall's use, thiscommittee reviewed the credentials of several architectspresented for their consideration by President Danielson.Its unnanimouschoice was them approved by the Boardof Trustees.The committee did not negotiate the termsof the architect's contract; the Trustee did. Subsequentlythe architect met with members of all departments, divi-sions of staff, studentbody,and administration,to ascer-tain their needs and how they functioned.The architect's final plan was presented to Trustees forapproval during the pendency of the hearing in this case,prior to any submission to the faculty or even any sub-mission to the architecture committee.The faculty hadnot even been informed that this was to be thetopic ofdiscussion at a faculty meeting to be held two days afterthe witness testimony. In fact,faculty involvement withthe renovation process was so minimal that the teacherswere unaware whether or not they were to have officesin the new site.The President by contrast,was able uni-laterally,to alter the departmental allocation of space atthe new site.in.PrioritiesTaskForceCommittee (Retreat)-TheAllen/Blaich report commissioned by the Trustee recom-mended that a retreat be held in order to prepare a casefor Kendall which could be used to solicit financial sup-port for the school. A number of faculty members wereappointed by the Trustees and President "to serve on thepriorties task force committee to plan the event and the14During this time, therewere abortednegotiationsfor another siteThese negotiations also took placewithout facultyknowledge,input orapprovalMost faculty were rolled about and preferred a site other then] c West KENDALL SCHOOL OF DESIGN291mechanics necessary to carry it off." The retreat, held onSeptember 14 and 15, 1982, was described by committeechairperson, Ralph Allured, as a vehicle: "for conveyingto the Trustee what our hopesand needs are in a materi-al sense,so that we can proceed with building our re-sources. It seems to me that they are extremely anxiousto have our imput as incentive and guideline to whatthey do in fundraising andin attracting all kinds of sup-port forKendall."As a basis for "preparing the case for Kendall," thevarious components of the school, including members ofdepartments,were asked to formulate five year plans,which were also described by the Employeras "wishlists."These were to have been discussed at the retreatand them presented to the Board of Trustees to providethem with expert opinions on Kendall's physical needs. Itwas variously testified that the department reports wereprepared by department chairs with faculty inputrangingfrom none to some discussion of them. At the retreatitself, the only plan discussed was that of student serv-ices.The plans themselves were, nonetheless, forwardedto the Trustees, who subsequently found that they werenot useful to them in that form, so the Trustees thencommissioned Milton Miller to use then[ as a basis for astudy which could be more readily incorporated into thetrustees' plans.One year later, it was decided that a second retreatshould be held. The report for this second retreat statesthat the first "was described by PresidentDanielson as atime in which a 'shopping list of wishes' was developedby those who represented the various constituencies ofKendall." The report continued stating that the 1979 re-treatwas for the purpose of discussing more specificallythe objectives that should be established in the next yearin order to meet the goals of the school's long rangeplan. It then sets out several paragraphs summarizing theretreat,makes suggestions as to the need to seek outbetter students and financial resources and notes the needto digest the rapid changes which had occurred.PresidentDanielson hired an outside consultant tomake preparations for the second retreat. There is noevidence that any direct action resulted from the facultyinvolvement in these retreats, although some ideas thatwere discussed have been utilized.n.CurriculumCommittee-Acurriculum committeewas amongst those established through collective bar-gaining negotiationsin about 1974, to carry forward thework of collective bargaining. The current curriculumcommittee, which was established sometime after the fallof 1977,15 was composed, at the time of the hearing, ofthe Dean, the Department chairpersons, a number of fac-ulty members, and the President as an ex officio member.Prior to the re-establishment of the curriculum com-mittee, relevant decisions were made by the Trustees,upon presentation by the president, such as the suggestedmerger of the advertising and illustration departments16 It was suggested in testimony that certain decisions,such as residen-cy requirements, probably were approved by thereconstitutedcurncu-into a visual communications department.This changewas suggested to the President by a faculty member. i aThe recordisunclearas to when exactly the curricu-lum committee was re-established. It appears to have oc-curredsometimeafter the fall of 1977 and before the fallof 1979. No documents, dated prior to 1981, which wasgenerated by the committee and bears its imprint,was in-troduced into the record, so it is difficult to ascertain thecommittee's functions prior to that time. The evidence inthe record indicates that the committee deals with the es-tablishment of new courses, majors and minors, approvalof curiculum, textbooks, course discriptions and creditcourses, and other academic matters. Its role, however,seems to be irregular. Thus, during the pendency of thehearing, a new major, industrial design, was introducedbut it had not been first approved by the curriculumcommittee. Some important matters which would appearappropriate for action by such a committee do notappear to have passed through its deliberative process,most notably the two joint degree programs which Ken-dall is offering. Certain matters dealt with by the com-mittee,were closely monitored by the President orDean, such as decisions to alter the textbooks requiredfor courses and curricular revision proposals, which hadto be redrafted many times at the urgings of the presi-dent. In certain cases in which there had been stronggeneral faculty sentiment opposed to that of the adminis-tration, as in the desire to prevent the dilution of thecore art and design program by requiring more than 120credits for the bachelors degree, the Administration's po-sition prevailed.During the course of 1981, a number of proposalswere presented to the Trusteesas emanatingfrom thecurriculum committee as part of its annual report, whichwas prepared by the Dean. Faculty members testifiedthat the report was not approved by them, that they hadnot even seen it, and that they were required by theDean to approve or disapprove proposed changes with-out even having been informed of more than their gener-al outline. It was testified further that there were in factdivergent views on some aspects of the report. At thetime of the hearing the Board of Trustees had, throughits academic affairs committee, apparently not yet takenany definite action on the committee's annual report, al-though it was testified to that certain specific items hadnevertheless been implemented.While the Employerclaims that the curriculum committee has been the majorinfluence in intiating and carrying through a number ofacademic innovations, such as the creation of newmajors, closer analysis suggests that the creation of thenew majors consisted merely of the juggling and rear-ranging of existing courses rather that the adding of newcourses of study and the concommitant acquisition ofnew facultyskills.Likewise, while it is argued that the faculty has playedan innovative and key role in the institution of a cooper-ative education program through the offices of the cur-riculum committee, direct testimony establishes that thelum committee,however, the record established through more direct evl-16Apparently the creation of an environmental design department wasdence that the committee was not in existence at the time these decisionsamatter which was supported by the entire academic community Thewere made and thus could not have acted on those mattersprocess by which it occurred was not set out in any detail. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrucial decisions were undertaken by the Dean and byDepartment Chairs. Furthermore, owing to the nature ofKendall's origins as a trade school, there has always ex-isted some sort of cooperative education program, andthe one presently existing is a refinmentof those previ-ous programs.Similarly, it was suggested that the curriculum com-mittee had denied the Dean's request to institute a full in-dependent study program and had instead set up "partialindependent study." The documents submitted, however,actually established that it was the Dean that suggestedto the department chairperson and not to the committee,that only rarely would independent study be appropriate.It thus appears that the most that the committee did wasto refine the forms to be filled out by a student request-ing independent study.o.Miscellaneous-Somecommittees,which had beenset up, such as student affairs and promotions, had notfunctioned at the time of the hearing. The President hadestablished the latter committee to propose requirementsfor faculty promotions after the unilateral institution bythe school of rank faculty after the withdrawal of recog-nition.DISCUSSIONThe evidence adduced at hearing does not support afinding that the faculty members of Kendall School ofDesign are managerial employees,as definedbyYeshiva.In fact,the faculty as a whole and individually exerciseastonishingly little power as best exemplifed by the indi-vidual faculty member's inability to make independentlyeven those decisions basic and necessary to teachng theirown classes. These include determining course content,choosing the text, taking field trips,canceling class ses-sions,trading classes or using a substitute teacher. Thislack of power, is further carried forward in the commit-tee involvementby facultymembers.The Administrationretains tight control over committee membership,chairs,procedures,agendas,and final products.See generallyFloridaMemorial College,263NLRB 1248, 1249.By con-trast,faculty on committees have no access to or powerto affect the committees'final products and are unawareof what use is being made of the committees'work."Final approval of all matters,including all major cur-riculum changes,restswith the Board of Trustees, aidedby the administration.The Trustees,with the administra-tion, set salaries and employment benefits,course loadand requirements,faculty policies as set forth in the fac-ulty handbook, matriculation,retention,and graduationrequirements,tuition and fees, school calendar,enroll-ment,approval of hiring and firing.Major decisions as tothe future role of the school have been made by the ad-ministration,with at mostpost factopresentation to thefaculty of accomplished acts.Among these are the trans-formation of the faculty into rankedfaculty, the choiceof a new site for the school, remodeling decisions, the17The oneexceptionis the operation of the scholarship committee,which appears to work with relatively little administrative interferenceHowever, the amount of money over which they exercise control is in-significantFurther,one limited areaof autonomy does not imbue theentire facultyadministrationrelationshipas managerial,when there is noclear evidence thatsuch managerialauthority is vested across the Boardcreation of joint degree programs, and the seeking of ac-creditation and degree granting status.Day-to-day deci-sion, such as firing, hiring, and discipline, the manner inwhich hiring is to be accomplished, transfers, provisionsfor days off and use of evaluations are all rendered solelyby the administration. SeeThiel College,261 NLRB 587;Ithaca College,261 NLRB 577, 578,Bradford College,261NLRB 565, 566;Philander Smith College,246 NLRB 499,504.This is not to gainsay important contributions made byfaculty members to the school. First of all, through theKendall Faculty Association and through its collectivebargaining negotiations, proposals for change have beenpresented, discussed, and either accepted or rejected bymanagement. Some of those which were rejected haveresurfaced at a later time and been given their own im-primatur by the administration, as a result of exercise ofitsdiscretion and not because they were postulated bythe faculty staff acting as collegial equals. That theUnion's bargaining proposals may be acted upon,after anumber of years, tends to negate the managerial status ofthe faculty.Ideas which had their source in collective negotiationswere miscellaneous proposals concerning admissions, sus-pension and probation policies, student grievance proce-dures, absence policies, improvements of the library, pro-fessionaldevelopment, posting of open positions andsearch committees, the budgetary process, class size, con-tact hours, and faculty evaluations. Some of these wereaccepted, some rejected, and others modified. Somefound their way into formal contracts, while others wereremoved altogether from the collective bargaining arenaand used by the Employer for purposes never intendedby those who had made the proposals. Cf.College of Os-teopathicMedicine,265 NLRB 295.A second way in which the faculty has made contribu-tions has arisen as a result of the school's precarious fi-nancial situation, which has not permitted it to have ade-quate staffing. As a result, faculty are pressed into serv-ice to perform talks which are properly characterized asclerical (such as paperwork involved in soliciting bids forwork to be done at the school, and taking care of detailsfor graduation) or maintenance (such as setting up andtaking down displays for Open House). In addition, theschool has directly used the faculty's artistic and designtalents for its own, non-teaching needs. These unique tal-ents have been particularly useful during a time of transi-tion.See generallyMontefioreHospital andMedicalCenter,261 NLRB 569,571, 572.The faculty has also been used as one resource for sug-gestions.That is, at various times, it has been asked tosubmit "wish lists," to ideate, or to discuss existing prob-lems. The administration has then made whatever use ofthese emerged ideas that it has seem fit. The administra-tion has retained almost complete discretion to structurethemanner and setting in which these suggestions aremade and as to the uses to which they will be put.The lack of formal, systematicmechanismsfor ascer-taining faculty views characterized by the absence of fac-ulty votes epitomizes this lack of power to effect facultydecisionsThe faculty does not set the agendas for their KENDALL SCHOOL OF DESIGN293meetings or their committees.Where faculty views areknownto conflict withthe Administration's, it is the Tat-ter's views which predominates.If there is a dialectical synthesizing process of oppos-ing views as arguedby theEmployer to be descriptiveof theprocess involving faculty at Kendall,it is not read-ily evident.The seat ofpower at Kendall is its top ad-ministrators.This conclusion is not altered by events oc-curring after withdrawal of recognition of the Union.Kendall instituted a number of changes following thewithdrawal of recognition which have the appearance ofaccording greater power to the faculty but which ap-pearance is deceptive;18moreover,the sweeping natureof the changes,the ease with which the administrationinstituted them, in spite of substantialfacultydoubts andopposition,and the impacttheyhave had on the mannerin which decisions are made empirically speaking vitiatesany serious contention that these faculty members nowor at any time exercisedany powertantamount to mana-gerial control.In sum, thefaculty ofKendall do not "formulate andeffectuate management policies by expressing and makingoperative the decisions of their employer through takingor recommending discretionary actions thateffectivelycontrol or implement employerpolicy."NLRB v. Yeshi-va University,444 U.S. 672, 682-683 (1980).Accordingly,the Kendall faculty are not managerial employees.SUPER VISOR Y STATUS OF FACULTYEven thoughnot managerialemployees,it ispossiblethat the faculty could be supervisors.19 The only poten-tial exerciseof supervisory authority on the part of facul-tywould be with regard to the hiring of models forclasses and in relation to the secretary. No evidence waspresented that faculty exercise any authority to hire, fire,promote, evaluate, discipline, or to do any other act in-dicative of supervisory authority concerning the depart-mental secretaries, who are not in the unit.Adelphi Uni-versity,195 NLRB 639, 643-644;FloridaMemorial Col-lege, supra.Faculty members have been involved in hiring modelsto pose for drawing classes. As described, the principalresponsibility of the jobisexplainingthe nature of themodeling required.Since 1979 scheduling of models hasbeen done by the President's secretary.According to thetestimony no discretion is involved in the hiring ofmodels, since the need for them is so much greater thanthe models available. Also, there is little to "supervise"with respect to the models,as they exercise final author-ity as to how many hours they work for Kendall, andthese decisions do not affect subsequent employment op-portunities.The hiring of the non-unit models does notrender the faculty members involved supervisory.FloridaMemorial College, supra.I find that the faculty membersare not supervisors within the meaningof the Act.STATUS OF DEPARTMENTALCHAIRPERSONSThe recorddemonstratesthatDepartmentalChairper-sons are given somewhat different treatment than facultymembers.They sit onthe Dean'sCouncil,whichostensi-bly has theauthority tomake any decision,which cannotbe made in the regular committee structure.In addition,they evaluate faculty members, decide whether teachersfrom other departments may teach in the chairperson'sdepartment, schedule,prepare departmental,budgets,make recommendations on hiring,prepare annual re-ports, approve requests for independent study, and serveon the curriculum committee.The recorddiscloses, how-ever, that recommendations as to budgets,fees, sched-ules, and hiring are only occasionally effective.The de-partmental chairpersons control of their departments ismost limited and the time spent in these functions, ascompared to their regular faculty tasks,such as teaching,is insignificant. It is unclear what use is made of facultyevaluations,and it appears that chairpersons play nogreater role in the curriculum committee's actions vis-a-vis the Dean than do the regular faculty members.Accordingly,department chairpersons,lacking anygreater authority than do regularfaculty,are not mana-gerial.Furthermore, they lack theindicia of supervisorystatus and should be included in the unit with other fac-ulty members,withwhomtheyhave a community of in-terests.SeeBradford College,261 NLRB565, 566 (divi-sion chairpersons);Philander Smith College, supra,at 504-505;Fordham University,214 NLRB 971.18 For example,following withdrawal of recognition in May 1980, theschool unilaterallychoseto purchaseJ C West andentered into negotia-tions for that buildingIt set up thefirst departmental chairperson searchcommittee,which wasnot, however,allowed to function on its ownwithout administration interference.The structureof facultycommitteeswas drastically altered.Annual reports were required,facultymemberswere ranked,and their evaluation procedure was changed.19Although the Employerhas stated it would not take a position onthis issue, I nevertheless pass on it to obviate any raisingof itsubsequent-lyORDERFor the reasons stated herein,the Petition for UnitClarificationis dismissed.20aoUnder the provisions of Section102.67 of theBoard'sRules andRegulations,a request for reviewof thisdecisionmay be filedwith theboard in WashingtonD C. 20570,with copies being served on all parties,including the Regional DirectorThisrequest must be received by theBoard in Washington,D.C, byJanuary 10, 1983.